DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2020 and 1/4/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Machulo (DE 10 2010 060 550 A1, hereinafter Machulo) in view of Muller (US Pat. No. 7,120,523 B2, hereinafter Muller).

Regarding claim 1, Machulo teaches a method of moving a hydraulic actuator having a cylinder and a piston rod (see Fig. 1-3, [0004], and [0008], method of operating a work implement (system) coupled to a hydraulic actuator having a cylinder 10 and piston rod 12), the method comprising: 
Machulo fails to specifically teach a work implement coupled to the hydraulic actuator, the hydraulic actuator coupled to the work implement and coupled to a part of a work vehicle.
Muller teaches a method for moving a work implement coupled to a hydraulic actuator, the hydraulic actuator coupled to the work implement and to part of a work vehicle (see col. 2, line 29; see also claims 1-5, movement and identification of wear in a wheel loader; see also (see Fig. 1, actuators 17/19 couple the implement 7 to the frame 5 of the work vehicle).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Machulo above such that it was applied to the structural connections described by Muller. This would allow for the method of Machulo as above to reduce the repair costs of the system of Muller by preventing unnecessary maintenance as suggested by Machulo (see [0005]). 

claim 2, Machulo as modified by Muller above teaches all of the limitations of claim 1.
Furthermore, Machulo teaches comparing the end of stroke position with a threshold value to generate a difference value; and transmitting an alert based on the difference value (see [0011]-[0014], alert transmission based on difference values as described).

Regarding claim 3, Machulo as modified by Muller above teaches all of the limitations of claim 1.
Furthermore, Machulo teaches identifying, with the sensor, an end of stroke position includes identifying an end of stroke retracted position and an end of stroke extended position (see [0018], [0030], Fig. 1, and Fig. 2, sensor identifies retracted S1 position and extended S2 position).

Regarding claim 4, Machulo as modified by Muller above teaches all of the limitations of claims 1 and 3.
Furthermore, Machulo teaches moving the actuator based on the command modified by the identified end of stroke retracted position and modified by identified the end of stroke extended position (see [0018], the system automatically learns the reference movement information, wherein the Examiner has interpreted that the work implement is moved to the maximum reference position periodically and wherein deviations from the reference movement information is used to allows for stopping commands to the work implement in order to make repairs).
Machulo as modified by Muller above fails to specifically teach that the moving the work implement includes moving the work implement with respect to the work vehicle based on the work implement command modified by the identified end of stroke retracted position and modified by identified the end of stroke extended position.
Muller teaches that the work implement is moved with respect to the work vehicle (see col. 2, line 29; see also claims 1-5, movement and identification of wear in a wheel loader; see also (see Fig. 1, actuators 17/19 couple the implement 7 to the frame 5 of the work vehicle).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the method of Machulo as modified by Muller above such that it was applied to the structural connections described by Muller. This would allow for the method of Machulo as above to reduce the repair costs of the system of Muller by preventing unnecessary maintenance as suggested by Machulo (see [0005]).

Regarding claims 5-7, Machulo as modified by Muller above teaches all of the limitations of claim 1.
Machulo as modified by Muller above fails to teach establishing a grade target for a surface to be prepared by the work implement, wherein moving the work implement includes adjusting the position of the work implement to grade the surface to the grade target; wherein moving the work implement includes moving the work implement with respect to the work vehicle by modifying the location of the piston rod with respect to the cylinder at each of the end of stroke retracted position and the end of stroke extended position to grade the surface to the grade target; wherein the modifying the location of the piston rod includes transmitting a signal from a controller to the hydraulic cylinder at each of the end of stroke retracted position and the end of stroke extended position to grade the surface of the grade target.
However, as described above, Muller teaches that the work implement is moved with respect to the work vehicle (see col. 2, line 29; see also claims 1-5, movement and identification of wear in a wheel loader; see also (see Fig. 1, actuators 17/19 couple the implement 7 to the frame 5 of the work vehicle); 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the method of Machulo as modified by Muller above such that it was applied to the structural connections described by Muller and such that the commands were used for actuating a work implement for surface grading as further suggested by Muller. This would allow for the method of Machulo as above to reduce the repair costs of the system of Muller by preventing unnecessary maintenance as suggested by Machulo (see [0005]).

Regarding claim 8, Machulo as modified by Muller above teaches all of the limitations of claims 1, 5, and 6.
Furthermore, Machulo teaches comparing the end of stroke position with a threshold value to generate a difference value; and transmitting an alert based on the difference value (see [0011]-[0014], alert transmission based on difference values as described).

Regarding claim 9, Machulo as modified by Muller above teaches all of the limitations of claims 1.
Furthermore, Machulo teaches transmitting the signal from the controller includes transmitting the signal over a communication network of the vehicle including one or more of a CAN network, an Ethernet network, a WIFI network, a Bluetooth network, a GPS network, a cellular network, and a satellite network (see [0034]).

Regarding claim 10, Machulo teaches an actuator having a cylinder and a piston rod (see Fig. 1-3, [0004], and [0008], method of operating a work implement (system) coupled to a hydraulic actuator 
Machulo fails to specifically teach a work implement operatively connected to a frame, the work implement coupled to an actuator, the hydraulic actuator coupled to the work implement and coupled to a part of a work vehicle.
Muller teaches a method for moving a work implement coupled to a hydraulic actuator, the hydraulic actuator coupled to the work implement and to part of a work vehicle (see col. 2, line 29; see also claims 1-5, movement and identification of wear in a wheel loader; see also (see Fig. 1, actuators 17/19 couple the implement 7 to the frame 5 of the work vehicle).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Machulo above such that it was applied to Muller. This would allow for the method of Machulo as above to reduce the repair costs of the system of Muller by preventing unnecessary maintenance as suggested by Machulo (see [0005]).

Regarding claim 11, Machulo as modified by Muller above teaches all of the limitations of claim 10.
Furthermore, Machulo teaches that the identify, with a sensor, an end of stroke position includes identify one of or both of an end of stroke retracted position and an end of stroke extended position (see [0011]-[0014], alert transmission based on difference values as described).

Regarding claim 12, Machulo as modified by Muller above teaches all of the limitations of claims 10 and 11.
Furthermore, Machulo teaches moving the actuator based on the command modified by one or both of the identified end of stroke retracted position and modified by identified the end of stroke extended position (see [0018], the system automatically learns the reference movement information, wherein the Examiner has interpreted that the work implement is moved to the maximum reference position periodically and wherein deviations from the reference movement information is used to allows for stopping commands to the work implement in order to make repairs).
Machulo as modified by Muller above fails to specifically teach that the moving the work implement includes moving the work implement with respect to the work vehicle based on the work implement command modified by the identified end of stroke retracted position and modified by identified the end of stroke extended position.
Muller teaches that the work implement is moved with respect to the work vehicle (see col. 2, line 29; see also claims 1-5, movement and identification of wear in a wheel loader; see also (see Fig. 1, actuators 17/19 couple the implement 7 to the frame 5 of the work vehicle).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the method of Machulo as modified by Muller above such that it was applied to the structural connections described by Muller. This would allow for the method of Machulo as above to reduce the repair costs of the system of Muller by preventing unnecessary maintenance as suggested by Machulo (see [0005]).

Regarding claim 13-15, Machulo as modified by Muller above teaches all of the limitations of claims 10-12.
Machulo as modified by Muller above fails to teach that the work implement command includes move the work implement in response to a grade target for a surface to be prepared by the work implement; wherein moving the work implement includes moving the work implement with respect to the work vehicle by modifying the location of the piston rod with respect to the cylinder at each of the end of stroke retracted position and the end of stroke extended position to grade the surface of the grade target; wherein the modifying the location of the piston rod includes transmitting a signal from a controller to the actuator at each of the end of stroke retracted position and the end of stroke extended position to grade the surface of the grade target.
However, as described above, Muller teaches that the work implement is moved with respect to the work vehicle (see col. 2, line 29; see also claims 1-5, movement and identification of wear in a wheel loader; see also (see Fig. 1, actuators 17/19 couple the implement 7 to the frame 5 of the work vehicle); wherein the work vehicle is capable of grading a surface (see Fig. 1, work vehicle 1 capable of grading surface with implement 7).
Machulo as modified by Muller above such that it was applied to the structural connections described by Muller and such that the commands were used for actuating a work implement for surface grading as further suggested by Muller. This would allow for the method of Machulo as above to reduce the repair costs of the system of Muller by preventing unnecessary maintenance as suggested by Machulo (see [0005]).

Regarding claim 16, Machulo as modified by Muller above teaches all of the limitations of claims 10-15.
Furthermore, Machulo teaches that the memory is further configured to store program instructions and the processor is further configured to execute the stored program instruction to: compare the end of stroke position with a threshold value to generate a difference value; and transmit an alert based on the difference value (see [0011]-[0014], alert transmission based on difference values as described).

Regarding claim 17, Machulo as modified by Muller above teaches all of the limitations of claims 10-16.
Furthermore, Machulo teaches that the control circuitry further includes a communication network including one or more of a CAN network, an Ethernet network, a WIFI network, a Bluetooth network, a GPS network, a cellular network, and a satellite network operatively connected to the processor (see [0034]).

Regarding claim 18, Machulo teaches an actuator having a cylinder and a piston rod (see Fig. 1-3, [0004], and [0008], method of operating a work implement (system) coupled to a hydraulic actuator 
Machulo fails to specifically teach a grade control system for a work vehicle including a frame and a grader blade operatively connected to the frame and configured to move through a range of positions to grade a surface, wherein the actuator is connected to the grader blade.
Muller teaches a method for moving a work implement coupled to a hydraulic actuator, the hydraulic actuator coupled to the work implement and to part of a work vehicle (see col. 2, line 29; see also claims 1-5, movement and identification of wear in a wheel loader; see also (see Fig. 1, actuators 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Machulo above such that it was applied to the structural connections described by Muller or to a similar apparatus such as a grader blade type work vehicle. This would allow for the method of Machulo as above to reduce the repair costs of the system of Muller by preventing unnecessary maintenance as suggested by Machulo (see [0005]).

Regarding claim 19, Machulo as modified by Muller above teaches all of the limitations of claim 18.
Furthermore, Machulo teaches that the identified end of stroke position is different than one of the initial retracted reference position of the piston rod or the initial extended reference position of the piston rod due to wear (see Fig. 1 and 2; see also [0033], difference between S1 and S2 positions).

Regarding claim 20, Machulo as modified by Muller above teaches all of the limitations of claim 18.
Machulo as modified by Muller above fails to teaches that the blade command is based on a contour instruction received from a machine control system and the processor is configured to execute the stored program instructions to: adjust the position of the grader blade during movement of the work vehicle over the surface.
However, as described above, Muller teaches that the work implement is moved with respect to the work vehicle (see col. 2, line 29; see also claims 1-5, movement and identification of wear in a wheel loader; see also (see Fig. 1, actuators 17/19 couple the implement 7 to the frame 5 of the work vehicle); 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the method of Machulo as modified by Muller above such that it was applied to the structural connections described by Muller and such that the commands were used for actuating a work implement for surface grading as further suggested by Muller or with a grader blade type machine in a similar fashion as Muller. This would allow for the method of Machulo as above to reduce the repair costs of the system of Muller by preventing unnecessary maintenance as suggested by Machulo (see [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855